      Case 7:20-cv-05774-KMK-PED Document 15 Filed 11/19/20 Page 1 of 2




                                            November 19, 2020

VIA ECF

Honorable Paul E. Davison
United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

       Re:     Pacchiana v. Savage, S.D.N.Y. Case No. 20-cv-5774-KMK-PED
               Our File No. 6798-2

Dear Judge Davison:

        We represent defendant Adam Savage, in the above-refenced action. We are writing,
pursuant to Rule 2.A of your Honor’s Individual Practices and Local Rule 37.2 to request a pre-
motion discovery conference in advance of Mr. Savage seeking entry of a confidentiality and
protective order in this case.

        As discovery in the matter is now underway, on November 17, 2020, the undersigned
counsel sent plaintiff’s counsel a draft stipulation and proposed protective order based on the
various model confidentiality and protective orders available on the Court’s website. A true and
correct copy of the draft Confidentiality and Proposed Protective Order and cover email is
attached hereto as Exhibit “A.” Among other things, the draft stipulation and proposed order
provides the parties with a mechanism to designate certain documents and/or testimony as
“Confidential” to prevent the unauthorized disclosure of the same. Given the sensitive subject
matter of this dispute, the anticipated production of medical records and testimony about those
records, and the level of media interest this lawsuit has received, we believe the entry of such an
order is not only prudent, but also necessary to protect the privacy rights of the parties and non-
parties alike.

        Mr. Savage is not requesting any exceptional relief here. Indeed, the draft Confidentiality
and Proposed Protective Order is based on the standard model orders that multiple judges and
magistrate judges in this district make available on the Court’s website for litigants’ use. There
should be nothing controversial or objectionable about the document, as these stipulated orders
are entered routinely in this district and others. See, e.g., DeCarlo v. Archie Comic Publ’ns, Inc.,
No. 00 Civ. 2344 (LAK), 2000 WL 781863, at *1 (S.D.N.Y. June 20, 2000) (noting that a
protective order that “permits either party to designate as Confidential material believed in good
        Case 7:20-cv-05774-KMK-PED Document 15 Filed 11/19/20 Page 2 of 2


Hon. Paul E. Davison
Re: Pacchiana v. Savage
November 19, 2020
Page 2


faith properly to be protectible” is “routine”). Nevertheless, plaintiff refuses to agree to the entry
of such an order yet has failed to articulate a valid or compelling reason in support of that
position. Rather than providing specific objections to the proposed order, plaintiff’s counsel
responded in a November 18, 2020 email that “this [agreeing to a protective order] is not
something we typically do here.” As a result of plaintiff’s untenable position, Mr. Savage has no
choice but to seek relief from the Court.

         We appreciate your Honor’s consideration of this request and will make ourselves
available for a telephonic and/or video conference at the Court’s convenience to further discuss
this issue.

                                               Respectfully,



                                               ANDREW B. BRETTLER

Encl.

cc: All counsel
